WILLIAM BOYUM, Chief Justice.
The Cherokee Supreme Court entered an Order dated May 1, 2012 extending Plaintiff-Appellant’s deadline for filing a brief to June 6, 2012. To date, no brief has been filed with the Court. Plaintiff-Appellant did file an untitled document with the Clerk’s office on June 5, 2012 but there was no indication that it was served upon the Defendants in this case. Additionally, the document filed by Plaintiff-Appellant did not comply with Rule 15(b) of the Rules of Appellate Procedure in that it did not contain a cover page, a statement of the questions presented, a procedural history, a statement of facts or an argument.
The rules of appellate procedure are mandatory and Rule 12 of the Rules of Appellate Procedure authorizes the Court to dismiss on motion of any party for violation of the rules. Defendants-Appel-lees filed a Motion for Summary Opinion on October 12, 2012 requesting that the appeal be dismissed. That motion is granted.
The appeal is dismissed.